RENDERED: APRIL 9, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals
                            NO. 2019-CA-1502-MR

LOUISVILLE/JEFFERSON COUNTY                                        APPELLANT
METRO GOVERNMENT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE MARY M. SHAW, JUDGE
                        ACTION NO. 17-CI-004975


DEZMON MOORE AND KENTUCKY                                          APPELLEES
UNEMPLOYMENT INSURANCE
COMMISSION


                            OPINION AND ORDER
                                DISMISSING

                                 ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: On October 28, 2019, this Court ordered Appellant

Louisville/Jefferson County Metro Government to show cause why its appeal

should not be dismissed as untimely. Having reviewed its response, the Court

concludes Appellant failed to show good cause and dismisses the appeal.
             As stated in the show cause order, Appellant pursued this appeal from

a final order of the Jefferson Circuit Court entered August 27, 2019. Appellate

review is procedurally initiated by compliance with Kentucky Rules of Civil

Procedure (CR) 73.02(1)(a). Appellant was required by that rule to file a notice of

appeal with the circuit clerk, accompanied by the proper filing fee, no later than

September 27, 2019. Appellant tendered its notice of appeal on September 25,

2019 but failed to pay the requisite filing fee until October 4, 2019. According to

CR 73.02(1)(b), a notice of appeal “shall not be docketed or noted as filed until

such payment is made.” In compliance with that rule, the clerk did not file, docket,

or otherwise enter Appellant’s notice of appeal, waiting until receipt of the filing

fee. Hill v. Kentucky Parole Bd., 250 S.W.3d 314, 315 (Ky. 2008) (“CR

73.02(1)(b) requires the filing fee required by 76.42(2)(a)(i) accompany the notice

of appeal, and the notice is not to be filed without said fee for an appeal.”).

Appellant did not pay the filing fee, and the notice of appeal was not filed, until

October 4, 2019, date well outside the applicable timeframe.

             In response to this Court’s show cause order, Appellant claims its

failure to timely pay the filing fee was the result of counsel’s ignorance of the law.

Counsel believed he did not have to pay a filing fee because Louisville/Jefferson

County Metro Government is a political subdivision of the Commonwealth and




                                          -2-
therefore exempt from paying a filing fee. This is not correct. The express

language of the rule is that “No filing fee shall be payable by the Commonwealth

. . . .” CR 76.42(2)(b). This Court lacks the authority to extend the rule beyond

the sovereign to its subdivisions.

              This case is analogous to Excel Energy, Inc. v. Commonwealth

Institutional Securities, Inc., 37 S.W.3d 713 (Ky. 2000), as modified on denial of

reh’g (Ky. 2001). In Excel, the appellant tendered a notice of appeal utilizing a

procedure of file stamping items and then depositing them in an in-basket at the

Clerk’s office, commonly known as “clock and drop.” Id. at 715. The appellant

failed to tender the required filing fee. As in the instant case, the 30-day window

for filing a notice of appeal closed before the clerk informed counsel of his failure

to pay the fee. As here, counsel in Excel reacted quickly and, very soon after the

clerk’s call, paid the filing fee. Id. But even one day late was not soon enough.

              In both the instant case and in Excel, the notice of appeal was filed on

the day the fee was received. Id. at 716 (“the Jefferson Circuit Court Clerk refused

to file [the] notice of appeal, i.e., note it on the docket sheet as filed, until it

received the filing fee. This is exactly what the Clerk should do . . . .”). In both

cases, because the clerk did “exactly what the Clerk should do pursuant to CR

73.02(1)(b),” id., the filing of the notice of appeal occurred after the expiration of




                                            -3-
the 30-day window for doing so. Consequently, we are compelled to reach the

same result as in Excel, where the Kentucky Supreme Court said:

             a tardy notice of appeal is subject to automatic dismissal
             and cannot be saved through application of the doctrine of
             substantial compliance, . . . a policy decision that is
             reflected in CR 73.02. This policy choice is necessary to
             preserve the finality of judgments.

Id. at 716-17 (citing Johnson v. Smith, 885 S.W.2d 944, 950 (1994)).

             Appellant argues that electronic filing rules were nonexistent when

Excel was rendered and that distinguishes this case. Appellant’s counsel argues

that the Notice of Electronic Filing (NEF) which he received on the twenty-eighth

day after the judgment shows he timely filed the notice of appeal and, under

modern electronic filing rules, this should be legally sufficient under CR

73.02(1)(a). We disagree.

             In Bruner v. Sullivan University System, Inc., the appellant failed to

pay the filing fee because of an alleged eFiling technical difficulty. 544 S.W.3d

669 (Ky. App. 2018). This Court concluded that the additional eFiling factor made

no difference and applied the analysis from Excel. Id. at 671-72. Although the

Supreme Court has approved some minor modifications in the eFiling system since

Bruner, those changes have no bearing on the analysis. We follow that analysis

here but cite to the current eFiling rules.




                                              -4-
             In essence, Appellant argues the NEF he received is tantamount to the

clerk’s admission that the notice of appeal was received, accepted, and filed on

September 25, 2019, notwithstanding the failure to pay the fee. However, the NEF

is merely “a notice automatically generated by the electronic filing system at the

time a document is filed with the system, containing the date and time of filing in

Eastern Time and an electronic hyperlink to the document filed.” Kentucky

Supreme Court Amended Order 2018-11, Section 5(17).

             Conversely, the system’s “Notification of Court Processing (NCP)”

would have indicated whether the clerk accepted Appellant’s notice of appeal

because the NCP is “a notice automatically generated by the electronic filing

system indicating that an eFiled document has been processed by the clerk. The

NCP will indicate whether the filing has been accepted or rejected.” Id. at Section

5(16). No NCP appears of record prior to the expiration of the 30-day window for

filing a notice of appeal.

             The only conclusion this Court can reach is that the notice of appeal in

this case was not timely filed, and the appeal must be, and hereby is, DISMISSED.

             ALL CONCUR.




                                         -5-
ENTERED: _April 9, 2021___   _________________________________
                              JUDGE, COURT OF APPEALS



BRIEFS FOR APPELLANT:         BRIEF FOR APPELLEE DEZMON
                              MOORE:
Mitchel Denham
Louisville, Kentucky          David Leightty
                              Louisville, Kentucky




                             -6-